DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed 05/11/2021.  After entry of this amendment, claims 1-2, 10-17, 24-25, 36 and 37 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-17, 24-25, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/050495 to Jakob et al. (hereinafter Jakob) in view of U.S. Patent Application Publication No. 2007/014527 to Rosa et al. (hereinafter Rosa) and further in view of U.S. Patent Application Publication No. 2010/0041809 to Cavalier et al. (hereinafter Cavalier).

With respect to claim 1, Jakob discloses compositions comprising precipitated calcium carbonate particles, at least partially, in the form of nano fibers and nanochain like aggregates constituted by at least two interconnected primary particles, which are also combined to form microshells (Jakob, Throughout the reference, in particular, abstract, and page 4, lines 11-13). Additionally, Jakob discloses that it may be advantageous to coat the precipitated calcium carbonate with a layer of organic matter when the PCC is intended to be used in plastics (page 10, lines 10-13).  Although Jakob discloses the use of organic matter as coating agent, said reference does not expressly and/or literally disclose the use of an organic sulfonic acid selected from the group consisting of alklysulfonic acids, arysulfonic acids, alkylarylsulfonic acids, and esters and salts thereof.
Rosa, drawn to compositions comprising a filler of an inorganic substance such as precipitated calcium carbonate (Rosa, Abstract, [0015]-[0021], and [0027]-[0028]), discloses the use of fatty acids as coating agents (Rosa, [0060]-[0061]), and salts thereof (Rosa, [0032]) wherein the structures disclosed by Rosa (Rosa, [0033]-[0058]) render the claimed compounds obvious. Rosa discloses, as an example, sodium dodecylbenzenesulphonate (Rosa, [0057]). It should be noted that the disclosure of Jakob on saturated and unsaturated fatty acids is only disclosed as an example of the coating agent; Rosa, not only discloses the above cited structures, i.e. saturated and unsaturated fatty acids, as surface active agents, but also discloses alkyl sulphates, aryl sulfonates, alkyl sulfosuccinates, and mixtures thereof as well as salts thereof as well (Rosa, [0032], [0060]). Therefore, Rosa renders it obvious that saturated or unsaturated fatty acid or alkyl sulphates, aryl sulfonates, alkyl sulfosuccinates, and mixtures thereof as well as salts thereof, are functionally equivalent when applied onto precipitated calcium carbonate and/or used in plastics or polymer compositions comprising precipitated calcium carbonate.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to have modified Jakob with the teachings of Rosa on the use of a sulfur organic compounds such as alkyl sulphates, aryl sulfonates, alkyl sulfosuccinates, and mixtures thereof as well as salts thereof, motivated by the fact that such sulfur organic compounds as disclosed by Rosa are not only considered surface active agents used in the composition comprising precipitated calcium carbonate for the treatment thereof in polymer 

	With respect to claim 2, the combination of references renders claim 2 obvious; in particular, Jakob discloses that the particles have a specific surface area of especially from 10 to 50 m2/g, in particular, from 24 to 36 m2/g (Jakob, page 7, lines 21-23).

	With respect to claim 10, the combination of references renders claim 10 obvious; in particular, Rosa teaches the formulas claimed in claim 10 (Rosa, [0038]-[0057]). 

With respect to claims 11 and 12, the combination of references renders claim 10 obvious; in particular, Rosa teaches sodium dodecylbenzenesulphonate (Rosa, [0038]-[0057]). 

With respect to claim 13, Jakob discloses compositions comprising precipitated calcium carbonate particles, at least partially, in the form of nano fibers and nanochain like aggregates constituted by at least two interconnected primary particles, which are also combined to form microshells; additionally, Jakob discloses that it may be advantageous to coat the precipitated calcium carbonate with a layer of organic matter when in used plastic compositions, as detailed out above in the rejection of claim 1. Moreover, Jakob disclose that coating the particles would make them suitable for their subsequent use in plastics (page 10, lines 13-14). Although the specific amount of the coating agent has not been literally disclosed in Jakob, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have obtained an optimum or workable range of the concentration of the coating agent to be greater than or equal to 0.5wt% and equal to or less than 15wt% as that taught by Rosa (Rosa, [0061]), drawn to compositions comprising fillers comprising inorganic substance such as precipitated calcium carbonate (Rosa, abstract and [0021]) having a specific surface area of greater than or equal to 15 m2/g and less than or equal to 90 m2/g (Rosa [0028]) wherein the inorganic substance has a particle size of equal to or less than 100 nm (Rosa [0027]). This is motivated by the fact that not only Rosa is drawn to the same field of art as that of Jakob, namely the use of fillers such as precipitated calcium carbonate with substantially similar, if not overlapping, ranges of In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 14, the combination of references renders claim 14 obvious; in particular, Jakob discloses the use of crystallization controller (Jakob, page 7, line 25 to page 8, line 7).

With respect to claim 15, the combination of references renders claim 1 obvious as detailed out above. Additionally, Jakob discloses the use of their precipitated calcium carbonate particles in plastic coatings (Jakob, page 8, line 24 to page 9, line 3), and plastics are known to comprise polymers; thus, the use of said particles in a polymer composition is taught as well. With respect to a yield stress value of from 250 to 600 Pa for a standard polymer composition comprising said precipitated calcium carbonate particles, it is to be noted that due to the fact that the reference teaches the claimed polymer composition, the claimed property of yield stress value between 250 to 600 Pa is expected to follow from the plastic coating composition of the reference; this is motivated by the fact that according to MPEP 2112.01 (II) “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Jakob discloses that the nanofibers or nanochain like agglomerates have an average primary particle size of equal to or higher than 10 nm, and equal to or less than 100 nm (Jakob, page 4, lines 18-31).

With respect to claim 17, the combination of references renders claim 17 obvious; this is because the combination of references renders claim 1 obvious, as detailed out above. With respect to a loss on drying value of equal to or lower than 15 g/kg at 105°C, it is to be noted that due to the fact that the reference teaches the claimed polymer composition, the claimed property of yield stress value between 250 to 600 Pa is expected to follow from the plastic coating composition and/or the polymer composition of the references, this is motivated by the fact that according to MPEP 2112.01(11) “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

With respect to claim 24, the combination of references renders claim 24 obvious; in particular, Jakob disclose the use of their precipitated calcium carbonate particles as filler, or the use of it in paint, plastic, paper industry, sealant, and more (Jakob, page 10, line 29 to page 11, line 7).

With respect to claim 25, the combination of references renders claim 25 obvious; in particular, Jakob discloses the use of their precipitated calcium carbonate in plastisol (Jakob, page 11, line 7).

With respect to claim 36, the combination of references renders claim 36 obvious; in particular, Jakob discloses compositions comprising precipitated calcium carbonate particles, at least partially, in the form of nano fibers and nanochain like 

With respect to claim 37, the combination of references renders claim 37 obvious; in particular, Jakob discloses the use of crystallization controller in an amount of equal to or higher than 0.1 wt%, and equal to or lower than 1wt% (Jakob, page 8, lines 8-17).

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.

Applicant has argued that Jakob’s fatty acid coating agent and Rosa’s sulfonic acid coating agent are two entirely different coating agents because Jakob teaches saturated or unsaturated fatty acids with chains preferably ranging from 16 to 18 carbons in length, but Rosa’s sulfonic acid coat comprises alkyl sulphates that include linear or branched aliphatic hydrocarbon group or arylsulphonates that include a mono- or bicyclic aromatic hydrocarbon group. Thus, Applicant has concluded that the coating of Jakob cannot be substituted with the coating of Rosa and that such a substitution cannot be successful (Remarks filed 5/11/2021, page 9).  Applicant has, additionally, . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner, respectfully, submits Jakob is not limited to the use of saturated and unsaturated fatty acids as coating agent because Jakob teaches those compounds as, only, examples; in fact, Jakob provides a general teaching on using “organic matter”. It is important to note that Jakob teaches that the use of organic matter as coating agent onto PCC is to make PCC suitable for their subsequent use in plastics, and further, it is important to note that Rosa is drawn to polymer compositions utilizing precipitated calcium carbonate as well. Therefore, the two references are drawn to the same field of art and endeavor. Additionally, Rosa presents disclosures which would render “saturated or unsaturated fatty acids” (Rosa, [0060]) as well as “alkyl sulphates, aryl sulfonates, alkyl sulfosuccinates, and mixtures thereof as well as salts thereof” (Rosa, [0032]-[0057]) as functionally equivalent. Therefore, it would be well within the scope of .
Therefore, the rejection provides sufficient motivation to combine the references to render claim 1 obvious, as detailed out above, both in the rejection and in the above paragraph.  

Applicant, moreover, has argued that none of the applied references recognizes or appreciates the unique benefits associated with the pending claims. Applicant has pointed out to Example 3 which is based on PCC coated with sodium alklybenzensulfonate exhibiting higher yield stress value, i.e. 300, relative to PCC coated with hydroxystearin, i.e. yield stress value of 285, or stearin, i.e. yield stress value of 218 (Remarks filed 5/11/2021, page 10).  
The examiner, respectfully, submits in response to this applicant's argument the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It should be noted that considering the fact that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731